                                                                                     FILED IN OPEN COURT
                                                                                     ON_{,-S-(C, 8c,
                           UNITED STATES DISTRICT COURT                                 Peter A. Moore J            _
                                                                                        US District Court r., Clerk
                        EASTERN DISTRICT OF NORTH CAROLINA
                                                                                        Eastem District of NC
                               SOUTHERN       DIVISION
                             CASE NO. 7:19-cr-60-IFL


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                                             )
               vs.                           )
                                             )
                                             )
Melinda Lorraine Hall                        )


                           WAIVER OF DETENTION HEARING


        I, Melinda Lorraine Hall          , charged with an offense against the laws of the United
States, acknowledge that I have been informed by the Court of the complaint or indictment against
me, any affidavit filed in connection with the complaint or indictment against me, and the right to
be represented by counsel, all of which I fully understand and do waive my right to a detention
hearing in this case.




Date:   b · ~ · ) o/
                                                      ~~~~
                                                            DEFENDANT




                                                               STA ES MAGISTRATE JUDGE




         Case 7:19-cr-00060-FL Document 35 Filed 06/05/19 Page 1 of 1
